Citation Nr: 0408462	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for claimed right ear 
hearing loss.  

2.  Entitlement to service connection for claimed right ear 
tinnitus.  

3.  Entitlement to service connection for claimed right eye 
vision loss. 

4.  Entitlement to service connection for a claimed back 
disability.  

5.  Entitlement to a compensable rating for a subungual wart 
of the left first toe.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 RO decision.  

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence of record showing that the 
veteran currently has a back disability that is related to 
active service.  


CONCLUSION OF LAW

The veteran is not shown to have a back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on a May 1966 physical 
examination for induction purposes the veteran's spine was 
evaluated as normal.  In February 1968, he was seen with a 
complaint of backaches, sometimes with lifting and sometimes 
in bed at night.  He reported a history of a back injury at 
age 16 that did not require medical attention.  On 
examination, it was noted that the veteran was rather thin.  
Following examination, the diagnosis was no back disease.  
Subsequent X-rays of the lumbosacral spine were negative.  On 
a September 1968 Report of Medical History, the veteran 
reported having had recurrent back pain.  A physician 
remarked that the veteran's history of back pain was not 
substantiated and an X-ray had been negative.  On a September 
1968 physical examination for separation purposes, the 
veteran's spine was evaluated as normal.  In a November 1968 
statement, the veteran indicated that there had been no 
change in his medical condition since his separation physical 
examination.  

On a January 1970 VA general medical examination, the 
veteran's chief complaints pertained to his feet and it was 
noted that he had no other physical complaints at that time.  
The examination report does not indicate any clinical 
findings or diagnosis referable to the back.  

In April 2001, the RO received the veteran's claim of service 
connection for a back injury.  

In a June 2001 letter, the RO informed the veteran about its 
duty to notify him about his claim and its duty to assist him 
in obtaining evidence for his claim.  Specifically, the RO 
informed the veteran of what evidence was necessary to 
establish entitlement to service connection, what information 
or evidence was needed from him, and what VA would do to 
assist him in substantiating his claim.  The veteran did not 
reply.  

On a July 2001 VA examination to assess a skin disability, 
the veteran reported that he was accepted into the service 
despite his very thin build, and that in service he carried 
duffel bags that caused him to have low back pain.  

In a December 2001 decision, the RO denied service connection 
for a back disability.  The veteran was notified of this 
decision by letter in December 2001, and in December 2002 he 
submitted a letter expressing his disagreement with the 
decision.  He maintained that the back injury he sustained in 
service was not in the same area as the back injury he had at 
the age of 16.  He also indicated that when he was accepted 
for service he was under the minimum weight standards and 
that he had conditions that were brought on or made worse by 
his military service.  He claimed that he had current back 
limitations such as an inability to lift, which he attributed 
to a back injury during service.  In February 2003, the RO 
issued him a statement of the case.  

In an August 2003 letter, the RO reiterated what it 
previously stated in its June 2001 letter regarding what 
evidence was necessary to establish entitlement to service 
connection, what information or evidence was needed from him, 
and what VA would do to assist him in substantiating his 
claim.  The veteran did not reply.  

II.  Legal Criteria and Analysis

A.  VCAA

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and, whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  See also implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  


The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the 
precedential opinion of Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the United States Court of 
Appeals for Veteran Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ, or RO in this case) decision on a 
claim for VA benefits.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the veteran was provided notice, in June 
2001, regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Thereafter, 
the initial AOJ decision was made in December 2001.  As such, 
the Board does not find any defect with respect to the timing 
of the VCAA notice sent in this case.  

The record also indicates that the veteran has been fully 
apprised of what evidence would be necessary to substantiate 
the claim of service connection for a back disorder in this 
case, and that he has been informed of the specific 
assignment of responsibilities for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In December 2001, the veteran was provided with 
a copy of the original rating decision dated in December 2001 
setting forth the general requirements of applicable law 
pertaining to the establishment of service connection and 
what evidence was necessary to substantiate his claim.  The 
general advisement was reiterated in the statement of the 
case issued in February 2003.  In specific compliance with 
the Court's ruling in Quartuccio, the veteran was also 
advised of the evidence that would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
June 2001 and August 2003.  

The Board notes that the VCAA notice letter provided to the 
veteran in June 2001 contains the "fourth element" cited to 
above; the Board finds that the veteran was fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In pertinent part, the RO in its letter requested the veteran 
to inform it about any additional evidence that he would like 
the RO to consider in relation to his back claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  In particular, VA obtained the veteran's 
service medical records.  The veteran has not furnished any 
information or evidence as to whether there were any other 
records that would be relevant to his claim.  He did not 
respond to either of the letters of June 2001 and August 
2003, in which the RO requested that he provide any evidence, 
to include treatment records for a back disability, that he 
would like considered.  

It is recognized that the duty to assist is not always a one-
way street, and if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  In this case, as the veteran has not 
identified any records (other than service medical records to 
support his claim), the Board concludes that no further 
assistance is necessary to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).  In that regard, it is noted 
that VA did not conduct medical inquiry in the form of a VA 
examination in an effort to substantiate the claim and that 
further development in this respect is not required because 
any opinion obtained would be speculative for the reasons 
that follow.  38 U.S.C.A.§ 5103A (d).  First, the veteran's 
single complaint of backaches in service did not result in a 
diagnosis of a back disease, and a back disability was not 
substantiated on the separation physical examination.  
Second, the veteran has not furnished any evidence of a 
current back disability, nor has he furnished competent 
evidence of persistent or recurrent symptoms of a back 
disability since his period of service.  Third, even assuming 
the veteran has a current back disability, there is no 
evidence that such disability may be associated with the 
single complaint of backaches during service 35 years 
previously, particularly when two general physical 
examinations (in 1968 and 1970) since the complaint showed 
that his back was normal.  The Board again emphasizes that 
the RO has sought to obtain all available records identified 
by the veteran.  In the judgment of the Board, an opinion 
from a physician relating the onset of a back disability, 
assuming such were to be currently found, to service based on 
the current record would be purely speculative and have no 
persuasive value.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
Board's judgment, further delay of this case to obtain an 
examination and etiological opinion would be pointless, 
because there is no "reasonable possibility" that such 
assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  

In sum, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board 
therefore finds that the record is ready for appellate 
review.  

B.  Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The medical evidence on review does not show that the veteran 
developed a chronic back disability in service, or at any 
time thereafter.  The service medical records show that the 
veteran was seen on a single occasion in February 1968 
complaining of backaches, but the examination did not reveal 
any diagnosis and a lumbosacral spine X-ray was negative.  
Likewise, despite the veteran's report of having had a 
history of recurrent back pain, his spine was evaluated as 
normal on his separation physical examination.  Further, 
there is no post-service medical evidence showing that the 
veteran has had any complaints or diagnoses of a back 
disability. 

Although the veteran asserts that he currently has a back 
disability that had its onset during service, he, as a lay 
person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

After carefully reviewing the record, the Board concludes 
that the weight of the credible evidence demonstrates that 
the veteran's does not have a current back disability that 
has been medically linked to service.  As the preponderance 
of the evidence is against the veteran's claim of service 
connection for a back disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a claimed back disability is denied.  


REMAND

First, the veteran claims that he is unable to hear well 
subsequent to in-service exposure to gunshot noise.  He has 
reported that an ear doctor at the Springer Clinic concluded 
that his hearing loss was due to weapons fire.  No records 
from the Springer Clinic are in the file at this time and 
should be obtained for consideration in this appeal.  Also, 
insofar as the veteran's service medical records include note 
of complaints of recurring pain and aches in the ear, 
particularly on the right, remand for a VA examination to 
determine the current nature and etiology of claimed right 
ear hearing loss and tinnitus is indicated. 

Second, the veteran claims that he is unable to see well.  
Service medical records note that the veteran's right visual 
acuity at induction was 20/400 (uncorrected) and 20/200 
(corrected).  The diagnosis was amblyopia.  At entrance, the 
veteran's physical profile, or "PULHES," which reflects his 
overall physical and psychiatric condition on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service), was indicated to be "1" 
in all aspects except for his eyes, which were indicated to 
be "2."  At separation, the veteran's uncorrected right 
visual acuity was 20/1000, the diagnosis was amblyopia and 
the veteran was assigned a "3" under "PULHES" for his 
eyes.  The veteran argues that his poor vision, diagnosed as 
amblyopia, increased in severity during service.  In light of 
the foregoing, the RO should arrange for the veteran to 
undergo a VA examination to clarify the nature and existence 
of current right eye disability and to provide an opinion as 
to the progression of the veteran's vision loss in the right 
eye.  

Third, as to the issue of entitlement to a compensable rating 
for a subungual wart of the left first toe, the RO denied the 
veteran's claim in a December 2001 rating decision.  The 
veteran timely expressed disagreement with that decision in 
correspondence received in December 2002.  When there has 
been an initial RO adjudication of a claim and a timely 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case.  As the RO has not 
issued a statement of the case pertinent to the veteran's 
rating claim, a remand is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA) where the veteran has 
received treatment for hearing loss of 
the right ear, tinnitus of the right ear 
and vision loss of the right eye since 
his military discharge, to include the 
Springer Clinic.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.

2.  The RO should arrange for the veteran 
to be afforded VA examinations in 
audiology and ophthalmology to ascertain 
the current nature and etiology of claimed 
right ear hearing loss, right ear tinnitus 
and right eye vision loss.  The claims 
folder should be provided to and reviewed 
by the examiners in conjunction with the 
respective examinations.  All necessary 
studies, to include an audiogram and 
vision testing, should be accomplished 
should be performed.  A complete rationale 
for all opinions expressed by each 
examiner should be provided.  

a)  In regard to the audiologic 
examination, the examiner should elicit 
from the veteran a history of his 
exposure to noise prior to, during, and 
after service.  The examiner should 
determine whether the veteran has any 
hearing loss disability (based on average 
decibel loss levels and speech 
recognition testing scores) or tinnitus.  
The examiner is requested to furnish an 
opinion as to whether any identified 
right ear hearing loss disability and 
tinnitus are at least as likely as not 
etiologically related to noise exposure 
or other circumstance during the 
veteran's period of active service from 
November 1966 to November 1968.

b)  In regard to the ophthalmologic 
examination, the examiner should take note 
of the service medical examinations 
pertaining to the veteran's eyes, and any 
post-service records of treatment or 
evaluation pertaining to the eyes.  The 
examiner should identify all existing eye 
disabilities and provide an opinion as to 
whether each is at least as likely as not 
etiologically related to the service 
notations of loss of vision in the right 
eye.  The examiner should specifically 
state whether current right eye vision 
loss is attributable to amblyopia and then 
furnish an opinion as to whether the 
changes in the veteran's vision manifested 
during service were or were not due to the 
natural progression of amblyopia.  


3.  The RO should issue a statement of the 
case to the veteran on the issue of 
entitlement to a compensable rating for 
the service-connected subungual wart of 
the left first toe.  The veteran should be 
advised of the time limit in which he can 
perfect an appeal to the Board on this 
issue by filing a substantive appeal.  See 
38 C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on this issue, should 
it be certified to the Board for further 
appellate review.  

4.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 (2003), 
are fully complied with and satisfied.  
This includes obtaining any additional 
medical evidence or medical opinions 
indicating in order to fully assist the 
veteran in substantiating his claims.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for hearing loss of the right 
ear, tinnitus of the right ear and vision 
loss of the right eye.  If any decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



